                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


RANCHERS-CATTLEMEN ACTION                       Case No. CV-16-41 -GF-BMM
LEGAL FUND, UNITED
STOCKGROWERS OF AMERICA,


                      Plaintiff,

   vs.

SONNY PERDUE, in his official                  JUDGMENT IN A CIVIL CASE
capacity as Secretary of Agriculture,
and the UNITED STATES
DEPARTMENT OF AGRICULTURE,

                      Defendants.

  vs.

MONTANA BEEF COUNCIL, et al.,

          Defendant-Intervenors.




         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

   X    Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.
      IT IS ORDERED AND ADJUDGED:

      Magistrate Judge John Johnston's Findings and Recommendations (Doc.
135) are ADOPTED IN FULL:

      1. Plaintiff’s motion for summary judgment (Doc. 89) is DENIED;

      2. Plaintiff’s motion to strike (Doc. 114) is DENIED, as moot;

      3. Defendant Sonny Perdue, in his official capacity as Secretary of
Agriculture, and the United States Department of Agriculture’s cross motion for
summary judgment (Doc. 98) is GRANTED;

    4. Defendant-Intervenors Montana Beef Council, et al.’s cross motion for
summary judgment (Doc. 94) is GRANTED.

Further, Plaintiff’s motion to strike (Doc. 144) is DENIED, as moot.

      Dated this 27th day of March, 2020.

                               TYLER P. GILMAN, CLERK

                               By: /s/ S. Redding
                                                    S. Redding, Deputy Clerk
